DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA (US 20160191158 A1); and in view of TATSUHIKO (JP 2007124676 A).
Re Claim 1, AOYAMA discloses a signal light display determination device (see AOYAMA: e.g., Fig. 3, Fig. 4; -- a luminance change pattern is determined by modulating a visible light signal--, in abstract, [0008], and, -- determining a luminance change pattern by modulating the visible light signal;… a visible light signal can be properly transmitted from a display including a plurality of LEDs and the like as the light sources,… the visible light signal can be transmitted using the common switch and the first pixel switch. Therefore, it is possible to easily transmit the visible light signal without a significant change in the structure for displaying images on the display.--, in [0583]-[0588], -- the information communication device K90 includes…. an image obtainment unit K92 that includes the image sensor, and obtains a bright line image including the plurality of bright lines by capturing the subject changing in luminance with the set exposure time; and an information obtainment unit K93--, in [0630]) comprising: 
a memory to store a program (see AOYAMA: e.g., Fig. 3, Fig. 4; --the information communication device K90 illustrated in FIGS. 6A and 6B, the exposure of each of the plurality of exposure lines starts a predetermined blank time after the exposure of the adjacent exposure line adjacent to the exposure line ends, for instance as illustrated in FIG. 5C. This eases the recognition of the change in luminance of the subject. As a result, the information can be appropriately obtained from the subject. [0632] It should be noted that in the above embodiment, each of the constituent elements may be constituted by dedicated hardware, or may be obtained by executing a software program suitable for the constituent element. Each constituent element may be achieved by a program execution unit such as a CPU or a processor reading and executing a software program stored in a recording medium such as a hard disk or semiconductor memory. For example, the program causes a computer to execute the information communication method illustrated in the flowchart of FIG. 6A.--, in [0631]-[0632]); and  
a processor to execute the program, wherein the processor that executes the program to acquire image information regarding a first region and a second region that is in close proximity to the first region, the first region and the second region being 10 within a region containing at least a portion of a display of a signal light that is image- captured by a camera (see AOYAMA: e.g., Fig. 3, Fig. 4; -- the information communication device K90 includes…. an image obtainment unit K92 that includes the image sensor, and obtains a bright line image including the plurality of bright lines by capturing the subject changing in luminance with the set exposure time; and an information obtainment unit K93--, in [0630]-[0632] {herein bright lines, or exposure lines read on the first region, and the second region}, and, --the camera Ca2 performs visible light imaging. Thus, the camera Ca1 obtains the above-mentioned normal captured image, and the camera Ca2 obtains the above-mentioned visible light communication image.--, in [0642]),
determine, based on the acquired image information regarding the second region, a display state of the display included in the second region (see AOYAMA: e.g., -- In the case of capturing a blinking light source shown on the entire imaging elements using this imaging method, bright lines (lines of brightness in pixel value) along exposure lines appear in the captured image as illustrated in FIG. 2. By recognizing this bright line pattern, the luminance change of the light source at a speed higher than the imaging frame rate can be estimated. Hence, transmitting a signal as the luminance change of the light source enables communication at a speed not less than the imaging frame rate. In the case where the light source takes two luminance values to express a signal, the lower luminance value is referred to as “low” (LO), and the higher luminance value is referred to as “high” (HI). The low may be a state in which the light source emits no light, or a state in which the light source emits weaker light than in the high.--, in [0602]; also see: -- FIG. 368 is a diagram for describing a captured image in a reception device for ON and OFF states of a backlight of a display device according to Embodiment 24.--, in [0459], and, -- from the state of the light source 7510b in the captured image,--, in [0737]);
correct the signal lights regarding the first region when a 15 determination is made that the display state of the display included the second region has not continued in a state below a threshold for a time period, the correction being made based on the acquired image information regarding second region (see AOYAMA: e.g., -- the exposure time is calculated from the brightness of each exposure line, to recognize the light emission state of the light emitting unit…. determining the brightness of each exposure line in a binary fashion of whether or not the luminance is greater than or equal to a threshold, it is necessary for the light emitting unit to continue the state of emitting no light for at least the exposure time of each line, to enable the no light emission state to be recognized…. The structure in which the exposure times of adjacent exposure lines partially overlap each other as in 7500b allows a longer exposure time to be used. That is, more light enters the imaging element, so that a brighter image can be obtained. In addition, since the imaging sensitivity for capturing an image of the same brightness can be reduced, an image with less noise can be obtained. Communication errors are prevented in this way. [0616] FIG. 5B illustrates the influence of the difference in exposure start time of each exposure line in the case where the exposure time is the same. In 7501a, the exposure end time of one exposure line and the exposure start time of the next exposure line are the same. In 7501b, the exposure of one exposure line ends after the exposure of the next exposure line starts. The structure in which the exposure times of adjacent exposure lines partially overlap each other as in 7501b allows more lines to be exposed per unit time. This increases the resolution, so that more information can be obtained.--, in [0613]-[0616], and, -- In the case where transmitters are arranged side by side, a difference in brightness between adjacent ones of the transmitters produces an unnatural impression. Hence, a user adjusts the brightness of the transmitters by operating a light adjustment correction/operation unit. A light adjustment correction unit holds a correction value. A light adjustment control unit controls the brightness of the light emitting unit according to the correction value. When the light adjustment level is changed by a user operating a light adjustment operation unit, the light adjustment control unit controls the brightness of the light emitting unit based on a light adjustment setting value after the change and the correction value held in the light adjustment correction unit. The light adjustment control unit transfers the light adjustment setting value to another transmitter through a cooperative light adjustment unit. When the light adjustment setting value is transferred from another transmitter through the cooperative light adjustment unit, the light adjustment control unit controls the brightness of the light emitting unit based on the light adjustment setting value and the correction value held in the light adjustment correction unit.--, in [1621]); 
AOYAMA however does not explicitly disclose {above such mentioned “correction of brightness of adjacent signal lights”} is a correction by correcting the acquired image information,
TATSUHIKO teaches correct the acquired image information (see TATSUHIKO: e.g., --images are captured through the infrared filter 2 having a comb structure in the daytime. In the image {see FIG. 4A} in the image signal obtained in this way, the visible light region image signal obtained from the pixel columns 31e, 31g... Corresponding to the infrared light blocking regions 21e, 21g. The white line can be image-recognized based on….-- In this white line estimation method, it is possible to detect a traveling lane by recognizing a white line image up to a sufficiently long distance ahead based on an image signal obtained by imaging in the daytime. However, at night, according to the image based on the image signal obtained by imaging,…. correction is performed so that the points shifted by one pixel to the left and right from the intermediate point are both edges of the white line image. Perform recognition processing (white line synthesis estimation method). Here, the width of the white line image at a long distance is extremely narrower on the video than the width of the white line image at a short distance.--, in [0035]-[0036]; and, -- In the edge extraction, the edge in the invisible light image signal region in the infrared light transmission region is actually slightly shifted. Therefore, in the edge extraction in the region of the invisible light (infrared light transmission) region image signal, horizontal correction is applied. This correction amount is large in the lower area of the screen and small in the upper area. By correcting the edges in this way and extracting the edges, the error from the actual boundary position is reduced and the accuracy of the Hough transform is improved. --, in in [0037]; also see: -- a function of performing signal processing such as γ correction on the input image signal.--, in [0023]-[0024] {cited from the corresponding paragraphs of the translated version attached with Office Action}),
AOYAMA and TATSUHIK are combinable as they are in the same field of endeavor:  image processing for determining/recognizing the features from adjacent regions from the image information. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify AOYAMA’s device using TATSUHIKO’s teachings by including correct the acquired image information, such as gamma corrections to the captured image to AOYAMA’s image processing and adjustment/correction of brightness of signal lights in order to improve the recognition processing and improve the accuracy in identifying the boundary of regions (see TATSUHIK: e.g. in [0035]-[00037], and [0023]-[0024]).
Re Claim 2, AOYAMA as modified by TATSUHIK further disclose the processor determines the display state of the display included in the first region, based on the corrected image information of the first region (see AOYAMA: e.g., -- the exposure time is calculated from the brightness of each exposure line, to recognize the light emission state of the light emitting unit…. determining the brightness of each exposure line in a binary fashion of whether or not the luminance is greater than or equal to a threshold, it is necessary for the light emitting unit to continue the state of emitting no light for at least the exposure time of each line, to enable the no light emission state to be recognized…. The structure in which the exposure times of adjacent exposure lines partially overlap each other as in 7500b allows a longer exposure time to be used. That is, more light enters the imaging element, so that a brighter image can be obtained. In addition, since the imaging sensitivity for capturing an image of the same brightness can be reduced, an image with less noise can be obtained. Communication errors are prevented in this way. [0616] FIG. 5B illustrates the influence of the difference in exposure start time of each exposure line in the case where the exposure time is the same. In 7501a, the exposure end time of one exposure line and the exposure start time of the next exposure line are the same. In 7501b, the exposure of one exposure line ends after the exposure of the next exposure line starts. The structure in which the exposure times of adjacent exposure lines partially overlap each other as in 7501b allows more lines to be exposed per unit time. This increases the resolution, so that more information can be obtained.--, in [0613]-[0616], and, -- In the case where transmitters are arranged side by side, a difference in brightness between adjacent ones of the transmitters produces an unnatural impression. Hence, a user adjusts the brightness of the transmitters by operating a light adjustment correction/operation unit. A light adjustment correction unit holds a correction value. A light adjustment control unit controls the brightness of the light emitting unit according to the correction value. When the light adjustment level is changed by a user operating a light adjustment operation unit, the light adjustment control unit controls the brightness of the light emitting unit based on a light adjustment setting value after the change and the correction value held in the light adjustment correction unit. The light adjustment control unit transfers the light adjustment setting value to another transmitter through a cooperative light adjustment unit. When the light adjustment setting value is transferred from another transmitter through the cooperative light adjustment unit, the light adjustment control unit controls the brightness of the light emitting unit based on the light adjustment setting value and the correction value held in the light adjustment correction unit.--, in [1621]; also see TATSUHIK: e.g., in [0035]-[0037], for including the correction of image information to AOYAMA’s brightness adjustment/correction).

Re Claim 3, AOYAMA as modified by TATSUHIK further disclose wherein the processor determines the display state of the display included in the first region based on the acquired image information regarding the first region when a determination is made that the display state of the display included in the second region has continued in a state below the threshold for the predetermined time period (see AOYAMA: e.g., -- the exposure time is calculated from the brightness of each exposure line, to recognize the light emission state of the light emitting unit…. determining the brightness of each exposure line in a binary fashion of whether or not the luminance is greater than or equal to a threshold, it is necessary for the light emitting unit to continue the state of emitting no light for at least the exposure time of each line, to enable the no light emission state to be recognized…. The structure in which the exposure times of adjacent exposure lines partially overlap each other as in 7500b allows a longer exposure time to be used. That is, more light enters the imaging element, so that a brighter image can be obtained. In addition, since the imaging sensitivity for capturing an image of the same brightness can be reduced, an image with less noise can be obtained. Communication errors are prevented in this way. [0616] FIG. 5B illustrates the influence of the difference in exposure start time of each exposure line in the case where the exposure time is the same. In 7501a, the exposure end time of one exposure line and the exposure start time of the next exposure line are the same. In 7501b, the exposure of one exposure line ends after the exposure of the next exposure line starts. The structure in which the exposure times of adjacent exposure lines partially overlap each other as in 7501b allows more lines to be exposed per unit time. This increases the resolution, so that more information can be obtained.--, in [0613]-[0616], and, -- In the case where transmitters are arranged side by side, a difference in brightness between adjacent ones of the transmitters produces an unnatural impression. Hence, a user adjusts the brightness of the transmitters by operating a light adjustment correction/operation unit. A light adjustment correction unit holds a correction value. A light adjustment control unit controls the brightness of the light emitting unit according to the correction value. When the light adjustment level is changed by a user operating a light adjustment operation unit, the light adjustment control unit controls the brightness of the light emitting unit based on a light adjustment setting value after the change and the correction value held in the light adjustment correction unit. The light adjustment control unit transfers the light adjustment setting value to another transmitter through a cooperative light adjustment unit. When the light adjustment setting value is transferred from another transmitter through the cooperative light adjustment unit, the light adjustment control unit controls the brightness of the light emitting unit based on the light adjustment setting value and the correction value held in the light adjustment correction unit.--, in [1621], [2693]-[2694]; also see: --more information can be transmitted by controlling the light emission time of the light emitting unit in a shorter unit of time than the exposure time of each exposure line.--, in [0609], and [0616]-[0619]).

	Re Claim 4, AOYAMA as modified by TATSUHIK further disclose wherein the processor calculates a lightness from the image captured by the camera, and 5 the image information contains the calculated lightness (see AOYAMA: e.g., -- An imaging element includes effective pixels which are pixels for converting received light intensity to an image and ineffective pixels for not converting received light intensity to an image but using it as, for example, reference intensity of dark current.--, in [01272] {herein light intensity reads on lightness}).

Re Claim 5, AOYAMA as modified by TATSUHIK further disclose wherein the processor calculates a hue from the image captured by the camera, and the image information contains the calculated hue (see AOYAMA: e.g., -- a signal identification object which is an image having a predetermined color for notifying transmission of a specific type of signal on the normal captured image to generate the synthetic image, and display the synthetic image, as illustrated in (d) in FIG. 13. In this case, the color of the signal identification object differs depending on the type of signal output from the transmitter.--, in [0658]; also see: -- determined according to the color of light from the subjects corresponding to the regions. For example, the first continuous imaging may be performed for the region corresponding to red light, and the next continuous imaging may be performed for the region corresponding to white light. Alternatively, it may also be possible to perform only continuous imaging for the region corresponding to red light.--, in [2886]).

Re Claim 6, AOYAMA as modified by TATSUHIK further disclose the image captured by the camera includes a pattern (see AOYAMA: e.g.,  ; -- a luminance change pattern is determined by modulating a visible light signal--, in abstract, [0008], and, -- determining a luminance change pattern by modulating the visible light signal;… a visible light signal can be properly transmitted from a display including a plurality of LEDs and the like as the light sources,… the visible light signal can be transmitted using the common switch and the first pixel switch. Therefore, it is possible to easily transmit the visible light signal without a significant change in the structure for displaying images on the display.--, in [0583]-[0588], -- the information communication device K90 includes…. an image obtainment unit K92 that includes the image sensor, and obtains a bright line image including the plurality of bright lines by capturing the subject changing in luminance with the set exposure time; and an information obtainment unit K93--, in [0630]; -- In the case of capturing a blinking light source shown on the entire imaging elements using this imaging method, bright lines (lines of brightness in pixel value) along exposure lines appear in the captured image as illustrated in FIG. 2. By recognizing this bright line pattern, the luminance change of the light source at a speed higher than the imaging frame rate can be estimated. Hence, transmitting a signal as the luminance change of the light source enables communication at a speed not less than the imaging frame rate. In the case where the light source takes two luminance values to express a signal, the lower luminance value is referred to as “low” (LO), and the higher luminance value is referred to as “high” (HI). The low may be a state in which the light source emits no light, or a state in which the light source emits weaker light than in the high.--, in [0602], also see: -- FIG. 368 is a diagram for describing a captured image in a reception device for ON and OFF states of a backlight of a display device according to Embodiment 24.--, in [0459], and, -- from the state of the light source 7510b in the captured image,--, in [0737], and, -- The signal dividing unit divides a transmission signal into a partial signal 1 and a partial signal 2, and attaches a signal ID to the partial signal 1 and another signal ID to the partial signal 2. The modulation unit 1 generates a signal having sine waves by performing frequency modulation on the partial signal 1 with the signal ID.--, in [1500]-[1501]).


Re Claim 7, AOYAMA as modified by TATSUHIK further disclose the processor calculates a rate of change in the image information in a predetermined time period, and the image information includes the calculated rate of change in the predetermined time period (see AOYAMA: e.g., -- In the case of capturing a blinking light source shown on the entire imaging elements using this imaging method, bright lines (lines of brightness in pixel value) along exposure lines appear in the captured image as illustrated in FIG. 2. By recognizing this bright line pattern, the luminance change of the light source at a speed higher than the imaging frame rate can be estimated. Hence, transmitting a signal as the luminance change of the light source enables communication at a speed not less than the imaging frame rate. In the case where the light source takes two luminance values to express a signal, the lower luminance value is referred to as “low” (LO), and the higher luminance value is referred to as “high” (HI). The low may be a state in which the light source emits no light, or a state in which the light source emits weaker light than in the high.--, in [0602]; also see: -- FIG. 368 is a diagram for describing a captured image in a reception device for ON and OFF states of a backlight of a display device according to Embodiment 24.--, in [0459], and, -- from the state of the light source 7510b in the captured image,--, in [0737], and, --For accurate timing adjustment, it is desirable that the signals a and b are contained in one captured image. The imaging frame rate of the receiver tends to be 60 fps to 7.5 fps. By setting the signal transmission period to less than or equal to 1/7.5 second, the signals a and b can be contained in an image captured at 7.5 fps. By setting the signal transmission period to less than or equal to 1/60 second, the signals a and b can be reliably contained in an image captured at 30 fps.--, in  [1284], and [1313]; and, -- The signal dividing unit divides a transmission signal into a partial signal 1 and a partial signal 2, and attaches a signal ID to the partial signal 1 and another signal ID to the partial signal 2. The modulation unit 1 generates a signal having sine waves by performing frequency modulation on the partial signal 1 with the signal ID.--, in [1500]-[1501]).
Re Claim 8, AOYAMA as modified by TATSUHIK further disclose the processor acquires image information regarding a region of a first lamp portion and a region of a second lamp portion of the signal light image-captured by the camera as the first region and the second region (see AOYAMA: e.g., --the watch is divided into 12 areas and 12 light sensors are arranged in the areas, with the collecting lens being placed on the top surface of each light sensor. By dividing the inside of the watch into a plurality of areas and arranging a plurality of light sensors in this way, it is possible to obtain information from a plurality of light sources. For example, in FIG. 243, a first light sensor can receive light from a light source 1, and a second light sensor can receive light from a light source 2. …, in the case where a plurality of light sensors are arranged, information from a plurality of light sources can be obtained simultaneously, with it being possible to improve the position estimation accuracy.--, in [1511], {herein light sources read on lamps}).

Re Claim 9, AOYAMA as modified by TATSUHIK further disclose AOYAMA as modified by TATSUHIK further disclose (see AOYAMA: e.g., --the watch is divided into 12 areas and 12 light sensors are arranged in the areas, with the collecting lens being placed on the top surface of each light sensor. By dividing the inside of the watch into a plurality of areas and arranging a plurality of light sensors in this way, it is possible to obtain information from a plurality of light sources. For example, in FIG. 243, a first light sensor can receive light from a light source 1, and a second light sensor can receive light from a light source 2. …, in the case where a plurality of light sensors are arranged, information from a plurality of light sources can be obtained simultaneously, with it being possible to improve the position estimation accuracy.--, in [1511]; also see: -- FIG. 368 is a diagram for describing a captured image in a reception device for ON and OFF states of a backlight of a display device according to Embodiment 24.--, in [0459], and, -- from the state of the light source 7510b in the captured image,--, in [0737], and, -- The signal dividing unit divides a transmission signal into a partial signal 1 and a partial signal 2, and attaches a signal ID to the partial signal 1 and another signal ID to the partial signal 2. The modulation unit 1 generates a signal having sine waves by performing frequency modulation on the partial signal 1 with the signal ID.--, in [1500]-[1501]). 

Re Claim 10, AOYAMA as modified by TATSUHIK further disclose the processor acquires image information regarding the first region and the second region each time the signal light is image-captured the camera (see AOYAMA: e.g., Fig. 3, Fig. 4; -- the information communication device K90 includes…. an image obtainment unit K92 that includes the image sensor, and obtains a bright line image including the plurality of bright lines by capturing the subject changing in luminance with the set exposure time; and an information obtainment unit K93--, in [0630]-[0632] {herein bright lines, or exposure lines read on the first region, and the second region}, and, --the camera Ca2 performs visible light imaging. Thus, the camera Ca1 obtains the above-mentioned normal captured image, and the camera Ca2 obtains the above-mentioned visible light communication image.--, in [0642]).

Re Claim 11, AOYAMA as modified by TATSUHIK further disclose wherein the display includes three or more lamps, the processor further acquires image information regarding a third region that is in close proximity to the first region (see AOYAMA: e.g., --the watch is divided into 12 areas and 12 light sensors are arranged in the areas, with the collecting lens being placed on the top surface of each light sensor. By dividing the inside of the watch into a plurality of areas and arranging a plurality of light sensors in this way, it is possible to obtain information from a plurality of light sources. For example, in FIG. 243, a first light sensor can receive light from a light source 1, and a second light sensor can receive light from a light source 2. …, in the case where a plurality of light sensors are arranged, information from a plurality of light sources can be obtained simultaneously, with it being possible to improve the position estimation accuracy.--, in [1511]), and 
determines, based on the image information of the second region and the third region, a display state of the first region, and the first region, the second region, and the third region include the display of the signal light image-captured by the camera (see AOYAMA: e.g., -- In the case of capturing a blinking light source shown on the entire imaging elements using this imaging method, bright lines (lines of brightness in pixel value) along exposure lines appear in the captured image as illustrated in FIG. 2. By recognizing this bright line pattern, the luminance change of the light source at a speed higher than the imaging frame rate can be estimated. Hence, transmitting a signal as the luminance change of the light source enables communication at a speed not less than the imaging frame rate. In the case where the light source takes two luminance values to express a signal, the lower luminance value is referred to as “low” (LO), and the higher luminance value is referred to as “high” (HI). The low may be a state in which the light source emits no light, or a state in which the light source emits weaker light than in the high.--, in [0602]; also see: -- FIG. 368 is a diagram for describing a captured image in a reception device for ON and OFF states of a backlight of a display device according to Embodiment 24.--, in [0459], and, -- from the state of the light source 7510b in the captured image,--, in [0737]).

Re Claims 12-15,  claims 12-15 are the corresponding method claim to claims 1-3, 7 respectively. Thus, claims 12-15 are rejected for the similar reasons as for claims 1-3, and 17. Furthermore, AOYAMA as modified by TATSUHIKO further disclose signal light display determination method (see AOYAMA: e.g., Fig. 3, Fig. 4; -- a luminance change pattern is determined by modulating a visible light signal--, in abstract, [0008], and, -- determining a luminance change pattern by modulating the visible light signal;… a visible light signal can be properly transmitted from a display including a plurality of LEDs and the like as the light sources,… the visible light signal can be transmitted using the common switch and the first pixel switch. Therefore, it is possible to easily transmit the visible light signal without a significant change in the structure for displaying images on the display.--, in [0583]-[0588], -- the information communication device K90 includes…. an image obtainment unit K92 that includes the image sensor, and obtains a bright line image including the plurality of bright lines by capturing the subject changing in luminance with the set exposure time; and an information obtainment unit K93--, in [0630]).

Re Claims 16-19,  claims 16-19 are the corresponding medium claim to claims 1-3, 7 respectively. Thus, claims 12-15 are rejected for the similar reasons as for claims 1-3, and 17. Furthermore, AOYAMA as modified by TATSUHIKO further disclose non-transitory computer-readable recording medium having recording therein a program that causes a processor of a computer to perform the functions (see AOYAMA: e.g., Fig. 3, Fig. 4; --the information communication device K90 illustrated in FIGS. 6A and 6B, the exposure of each of the plurality of exposure lines starts a predetermined blank time after the exposure of the adjacent exposure line adjacent to the exposure line ends, for instance as illustrated in FIG. 5C. This eases the recognition of the change in luminance of the subject. As a result, the information can be appropriately obtained from the subject. [0632] It should be noted that in the above embodiment, each of the constituent elements may be constituted by dedicated hardware, or may be obtained by executing a software program suitable for the constituent element. Each constituent element may be achieved by a program execution unit such as a CPU or a processor reading and executing a software program stored in a recording medium such as a hard disk or semiconductor memory. For example, the program causes a computer to execute the information communication method illustrated in the flowchart of FIG. 6A.--, in [0631]-[0632]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667